DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Amendment filed 4/21/2021.
Drawings
The drawings were received on January 30, 2019.  These drawings are approved based on the claim amendment filed 4/21/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the first control signal is equal to the second control signal”.  It is unclear and indefinite since which characteristic of the first control signal is being equal to the second control signal while claim 1 defines the second control signal as being independent of the first control signal. The examiner would interpret the first and second 
Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 8 and 17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Cahill et al. (US Pat. No. 5,726,589).
Regarding claim 1, Cahill et al. teaches a circuit (see Fig. 1), comprising: 
a first transistor (11) comprising a first current terminal (first terminal connected to 14), a second current terminal (second terminal connected to 46), and a first control terminal (first gate of 11), wherein the first control terminal is configured to receive a first control signal (digital signal output of 16); 
a second transistor (12 in series with 11) coupled in series with the first transistor, the second transistor comprising a third current terminal (third terminal coupled to 32), a fourth current terminal (fourth terminal coupled to 15), and a second control terminal (second gate of 12), the third current terminal coupled to the second current terminal (32 is where 11 and 12 are commonly connected), and the fourth current terminal coupled to one of a supply voltage terminal or a ground terminal (15 coupled to the ground), wherein the second control terminal is configured to receive a second control signal (second gate of 12 receiving an output of 25 via 33), and wherein the second control signal is independent of the first control signal (signal at 35 has no effect on signal at 23, and independent from each other); and 

Regarding claim 4, Cahill et al. teaches the circuit of claim 1, wherein the first control signal is equal to the second control signal (the first and second control signals being a digital signal having a logic low and a logic high level respectively based on the digital output of logic gates).
Regarding claim 8, Cahill et al. teaches the circuit of claim 1, wherein the third transistor (30) is configured to force a voltage on the second current terminal and the third current terminal to one of a supply voltage or a ground based on the first transistor (11) being off (when the pull-up transistor 11 is turned off, the signal at 13 is based on the pull-down transistors 30 and 12 such that when the third transistor 30 is turned on and the first transistor 11 is turned off, a voltage at the second terminal is forced to a ground as shown in the Fig. 1).
Regarding claim 17, Cahill et al. teaches the circuit of claim 1, wherein the fourth current terminal is coupled to the ground terminal (the fourth terminal of 12 is grounded).


Claim Rejections - 35 USC § 103

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cahill et al. in view of Kumar (US Pat No. 5,426,383).
Regarding claims 5 and 6, Cahill et al. teaches the circuit of claim 1, wherein:
In claim 5, the second transistor (12) is an n-type transistor, and the third transistor (30) is an n-type transistor, 
in claim 6, the first transistor (11) is a p-type metal oxide semiconductor field effect transistor ,
the second transistor (12) is an n-type metal oxide semiconductor field effect transistor, the third transistor (30) is an n-type metal oxide semiconductor field effect transistor,
but does not teach the second transistor and third transistor being different types of transistor as recited in claim 5 nor the first transistor being an n-type transistor and the third transistor being a p-type metal oxide semiconductor field effect transistor as recited in claim 6,
However, Kumar teaches a PMOS (25 in Fig. 10A) as being replaced interchangeably with a combination of an inverter (53) and an NMOS (56 in Fig. 10C) for the purpose of improving the switching speed (see col. 1, lines 48-52, col. 3, lines 9-13, and Table 1 in col. 7).
Therefore; it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to replace a PMOS of Cahill et al. with the combination of an inverter and NMOS of Kumar and an NMOS of Cahill et al. with the combination of an inverter and PMOS to provide an appropriate switching speed.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cahill et al. in view of Kato et al. (US Pat No. 6,239,958).
Regarding claim 16, Cahill et al. teaches the circuit of claim 1, wherein the second control terminal is connected to the third control terminal via a resistor 33 for delay,
but does not teach the second control terminal being directly connected to the third control terminal.
However, Kato et al. teaches the delay relationship between the thickness size of a gate of a transistor and a series resistance coupled to the gate (see col. 2, lines 55-60) where the decreased size of the gate thickness requires the increase in the resistance.
Therefore; it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to utilize the thicker sized gate of a transistor instead of a resistor and a normal gate size transistor of Cahill et al for the purpose of reducing a circuit area required for a resistor.
Allowable Subject Matter
Claims 9-14 and 19-20 are allowable over the prior art of record.
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The examiner's statement of reasons for allowance was indicated on the Office action mailed 10/7/2020.

Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F 7 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES H. CHO
Examiner
Art Unit 2844



/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844